Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of February 8th 2021 has been considered.
Claims 1, 3, 7, 9, 11, 13, 15 and 17-18 have been amended.
Claims 1-32 are pending in the current application.
Claims 19-27 are withdrawn from consideration.
Claims 1-18 and 28-32 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8th 2021 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Dependent claim 16 recites “…the plant-based culinary crème does not form a stable whippable emulsion and reverts back to liquid form in less than 5 minutes after being whipped or vigorously stirred…”, which includes a period of up to 5 minutes in which the plant-based crème whipped; However, in view of the fact that independent claim 1 recites “the plant-based culinary crème is not whippable” renders a dependent claim with a broader scope than the claim from which it depends. Thus, claim 16 fails to further limit the subject matter of the claim upon which it depends.
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on February 8th 2021, with respect to the rejection of claims 1-18 under 35 USC §103 over Gordon in view of Petre have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Campbell et al (US 5,698,254), NPL “Coconut Milk Powder” (‘Woodlandfoods’) (from https://woodlandfoods.com/products/coconut-milk-powder/c-23/p-13144) and NPL Petre, A., “6 Science-Based Health Benefits of Eating Vegan” (see discussion below).
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,698,254) in view of NPL “Coconut Milk Powder” (‘Woodlandfoods’) (from https://woodlandfoods.com/products/coconut-milk-powder/c-23/p-13144) and NPL Petre, A., “6 Science-Based Health Benefits of Eating Vegan”.

Regarding claims 1-4, 15-18 and 30-31: Campbell discloses a coconut cream alternative that is not whippable oil-in-water sterilized emulsion comprising 0.1-30wt% vegetable oil (e.g., combination of canola oil, corn oil, safflower oil, sunflower oil and/or coconut oil), 0.1-5wt% protein, 0-2wt% emulsifier, 0.01-5wt% thickener (i.e., a stabilizer), 0.01-2wt% flavor, 0-1500ppm multivalent cation and the rest water (see Campbell abstract; column 1, lines 28-41, column 2, lines 55-67; example; claims 1-15 and 22). Given the fact the claimed ranges overlap or lie inside the ranges in Campbell, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the dairy-free milk and/or dairy-free milk powder recited in claims 1 and 4: Campbell fails to disclose the coconut cream alternative that is not whippable oil-in-water sterilized emulsion comprises a dairy-free milk and/or a dairy-free milk powder; However, Woodlandfoods discloses that it is known to add coconut milk powder (i.e. a dairy-free milk powder) to creamy compositions where coconut flavor is desired (see Woodlandfoods page 1). Given the fact it is also known the level of effect imparted by a food additive is directly related to the amount added, it would have been obvious to a skilled artisan at the time the application was filed to have modified Campbell and to have added coconut milk powder to the sterilized oil-in-water emulsion at the amount recited in the claims, in order to attain a product with the desired level of coconut essence and flavor, and thus arrive at the claimed limitations.
As to the vegan recitation in claim 1 and the exclusionary language in claim 15: Gordon discloses of a stable plant-based culinary crème that comprises 0.1-5wt% protein selected from a list of plant and animal-based proteins (see Campbell column 2, lines 45-54); However, given the fact the health benefits associated with a vegan diet are well known (see Petre pages 1-6) and since selecting and/or avoiding ingredients to meet dietary requirements is also known and conventional, it would have been obvious to a skill artisan at the time the application was filed, to have modified Campbell and to avoid animal-based ingredients (e.g., protein) and to select plant-based ingredients (e.g., protein) from the list of ingredients in Campbell, in order to provide the consumer with the health benefits associated with vegan products, and thus arrive at the claimed limitations. Similarly, it also would have been obvious to a skilled artisan at the time the application was filed to have avoided, wheat, nut and soy-based ingredients (e.g., protein) and to have selected other plant-based ingredients (e.g., corn, pea, cottonseed) from the list of ingredients in Campbell, in order to provide the consumers with nut, wheat and/or soy allergies, with a vegan product that is free of nut, wheat and soy-based ingredients, and thus arrive at the claimed limitations.
Regarding claims 5-6: Campbell discloses the stabilizer includes xanthan gum, gum arabic, locust bean gum and/or guar gum (see Campbell column 3, lines 8-15).
Regarding claims 7-8: Campbell discloses the plant-based proteins include soy protein, pea protein, or any other vegetable storage proteins (see Campbell column 2, lines 45-54).
Regarding claims 9-10: Campbell discloses the sweetener includes high intensity sweeteners (see Campbell column 3, lines 16-25).
Regarding claims 11-12: Campbell discloses the emulsifier includes lecithin, polyglycerol ester, monoglycerides diglycerides (see Campbell column 3, lines 4-7).
Regarding claims 13-14: Campbell discloses of multivalent cations which encompass the claimed buffers (see Campbell column 3, lines 26-38).
Regarding claims 28-30: Campbell discloses vegetable oils (e.g., combination of canola oil, corn oil, safflower oil, sunflower oil and/or coconut oil) (see Campbell column 2, lines 55-67), which are known liquids at room temperature with less than 50% saturated fatty acids.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on February 8th 2021, with respect to the rejection of claims 1-18 under 35 USC §103 over Gordon in view of Petre have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Campbell et al (US 5,698,254), NPL “Coconut Milk Powder” (‘Woodlandfoods’) (from https://woodlandfoods.com/products/coconut-milk-powder/c-23/p-13144) and NPL Petre, A., “6 Science-Based Health Benefits of Eating Vegan” (see discussion above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        














https://woodlandfoods.com/products/coconut-milk-powder/c-23/p-13144